198 S.E.2d 723 (1973)
W. M. SIMS and wife, Carol C. Sims
v.
OAKWOOD TRAILER SALES CORP.
v.
VIRGINIA HOMES MANUFACTURING CORP., Third-Party Defendant.
Supreme Court of North Carolina.
August 31, 1973.
James M. Kimzey, for plaintiffs Sims.
Teague, Johnson, Patterson, Dilthey & Clay, Robert W. Sumner, for defendant Sales Corp.
Bailey, Dixon, Wooten & McDonald, for third party defendant.
Petition for writ of certiorari by plaintiffs (Sims) to review the decision of the North Carolina Court of Appeals, 18 N.C. App. 726, 198 S.E.2d 73. Denied.